DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 07/12/2022 and Examiner’s initiated interview held on 08/18/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 is being considered by the examiner.

Status of Claims
	In Applicant’s amendment filed on 07/12/2022, claims 29 and 39 were amended; claims 1-28, 30-31, 40-41 and 46-55 were canceled; claims 29, 32-39 and 42-45 remain pending.


Response to Arguments
Rejection of Claims Under 35 U.S.C. §103
Applicant’s arguments with respect to claims 29 and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Claims 32-37 and 42-45 depend from one of claims 29 and 39; and hence are considered accordingly.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

Applicant claims the benefit of prior-filed foreign applications IN201641033646 with filing date of 10/01/2016 and IN201641033646 with filing date of 09/28/2017.  However, the disclosure of the prior-filed foreign application IN201641033646 with filing date of 10/01/2016 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In the instant case, the prior-filed application IN201641033646 with filing date of 10/01/2016 fails to provide adequate support for the following features recited in claims 29 and 39 of the instant application:  
“performing discovery of the at least one second device based on the remote video push request in case there is no on-going private communication with the at least one second device indicated by the remote video push request transmitted by the third device”.
Support for the claim features above is only provided in the prior-filed application IN201641033646 with filing date of 09/28/2017.  
For that reason, claims 29 and 39 (and their respective dependent claims) do not benefit the priority date of the prior-filed foreign application IN201641033646 with filing date of 10/01/2016 .  Instead, the priority date for claims 29 and 39 (and their respective dependent claims) is the filing date 09/28/2017 of the prior-filed foreign application IN201641033646 with filing date of 09/28/2017.

Claim Objections
Claim 29 (and dependent claims 32-38) are objected to because the claim recite contingent limitations in a method claim.  In this case, claim 29 recites a method having the contingent limitation “performing discovery of the at least one second device based on the remote video push request in case there is no on-going private communication with the at least one second device indicated by the remote video push request transmitted by the third device”.  
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  See MPEP 2111.04 (II).
	In this case, the claimed method can be practiced without the recited condition (i.e., without the condition in which there is no on-going private communication with the at least one second device indicated by the remote video push request transmitted by the third device).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29, 32-36, 38-39 and 42-45 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Non-Patent Literature (NPL) titled “ETSI TS 123.281 v14.1.0 (2017-05) - Technical Specification:  LTE; Functional architecture and information flows to support Mission Critical Video (MCVideo); Stage 2 (3GPP TS 23.281 version 14.1.9 Release 14)”, hereinafter “TS 23.281 v14.1.0”.
Claim 29 - TS 23.281 V14.1.0 teaches a method of performing, by a first device in a communication system, video communication based on an off-network service providing direct communication between devices [§7.4.3 including §7.4.3.1, §7.4.3.4 and Fig. 7.4.3.4.2-1 ), wherein MCVideo client B corresponds to “a first device”], the method comprising: 
receiving, from a third device, a remote video push request indicating at least one second device as an intended recipient [e.g., Fig. 7.4.3.4.2-1 and §7.4.3.4.2 (step 1), wherein MCVideo client A and MCVideo client C correspond to “a third device” and “a second device”, respectively, in the claim], wherein the first device and the third device are included in a same proximity-based services (ProSe) group [§7.4.3.4.2, see Pre-conditions 2]; 
performing discovery of the at least one second device based on the remote video push request in case there is no on-going private communication with the at least one second device indicated by the remote video push request transmitted by the third device [§7.4.3.4.2, step 2a];
transmitting a communication request message comprising a video push request to at least one second device based on the remote video push request [Fig. 7.4.3.4.2-1  and §7.4.3.4.2, step 3];
receiving a communication answer response message from the at least one second device [Fig. 7.4.3.4.2-1 and §7.4.3.4.2, step 4a]; 
establishing media plane communication for video communication with the at least one second device [Fig. 7.4.3.4.2-1 and §7.4.3.4.2, step 7]; and 
transmitting video data to the at least one second device from the first device [Fig. 7.4.3.4.2-1 and §7.4.3.4.2, step 8].

Claim 32 - TS 23.281 v14.1.0 further discloses transmitting a video push notification message to the third device, wherein the video push notification message indicates that the video data is pushed to the at least one second device [Fig. 7.4.3.4.2-1 and §7.4.3.4.2, step 5].

Claim 33 - TS 23.281 v14.1.0 further discloses the video data is video data being received by the first device from the third device, and the media plane communication between the first device and the third device is pre-established [§7.4.3.4.2, see Pre-conditions 1:  MCVideo user A (third device) has initiated MCVideo push with MCVideo user B (first device), hence video data is video data being received by the first device from the third device, and hence, the media plane between the two devices is pre-established].

Claim 34 - TS 23.281 v14.1.0 further discloses the first device in a proximity to the third device is discovered by the third device in a ProSe discovery procedure of the third device [§7.4.3.4.2, see Pre-conditions 2 and 3].

Claim 35 - TS 23.281 v14.1.0 further discloses transmitting a response message to the third device, in response to the communication request message, wherein the response message indicates that the first device is trying to establish communication with the at least one second device [§7.4.3.4.2, step 2c].

Claim 36 - TS 23.281 v14.1.0 further discloses transmitting a video push notification message to the third device, wherein the video push notification message indicates that a communication request has been accepted by the at least one second device [Fig. 7.4.3.4.2-1 and §7.4.3.4.2, step 5].

Claim 38 - TS 23.281 v14.1.0 further discloses the communication request message further comprises session description protocol (SDP) offer [§7.2.3, specifically §7.2.3.2.1 (Table 7.2.3.2.1-1) and §7.2.3.4.2 (Fig. 7.2.3.4.2-1), step 1], and, 
wherein the communication answer response message comprises SDP answer [§7.2.3, specifically §7.2.3.2.2 (Table 7.2.3.2.2-1) and §7.2.3.4.2 (Fig. 7.2.3.4.2-1), step 3A].

Claim 39 is directed to similar limitations as recited in claim 29 above, and hence, is considered accordingly.  With regards to the claimed limitations for the first device comprising a transceiver and a processor coupled to the transceiver, see TS 23.281 v14.1.0, §6.1.2 and Fig. 6.1.2-1 page 16 (An MCVideo UE is a device comprising, among other things, transmission control component (i.e., transceiver) and MCVideo client (a processor) coupled to the transmission control].

Claims 42-45 are directed to similar limitations as in claims 32-35 above.  Hence, claims 42-45 are considered accordingly.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over TS 23.281 v14.1.0 as applied above, and further in view of Levkovitz et al. (US 2007/0088838), hereinafter “Levkovitz”.
Claim 37 - TS 23.281 v14.1.0 teaches the communication request message is transmitted [Fig. 7.4.3.4.2-1  and §7.4.3.4.2, step 3].
TS 23.281 v14.1.0 is silent regarding the request message is transmitted periodically.
However, in an analogous art, Levkovitz teaches the request message is transmitted periodically [¶0005 and ¶0045: content client (application 176) periodically initiate and transmit a request message].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept of periodically initiating and transmit a request message for content taught by Levkovitz and the technique of requesting to transmit mission-critical video data (MCVideo) from a MCVideo user/device to another MCVideo user/device in an off-network configuration taught by TS 23.281 v14.1.0 in view of Kim to enhance content distribution by periodically transmitting a content request without intervention from the user (see Levkovitz ¶0045).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423